RESOLUCIÓN
La Junta de Calidad Ambiental (JCA) y la Autoridad de Energía Eléctrica (AEE) presentaron por separado dos re-cursos de certiorari ante este Tribunal. Junto con los recur-*357sos, la AEE y la JCA presentaron por separado dos solici-tudes de auxilio de jurisdicción con el propósito de que se paralizaran los procedimientos en el Tribunal de Apelaciones. Mediante Resolución de 9 de septiembre de 2011, declaramos “con lugar” esas mociones. Además, con-solidamos los recursos presentados por tratarse de la misma materia. Por último, le concedimos un término de 15 días a Juan Cortés Lugo y otros para que refutaran los recursos que presentaron la AEE y la JCA. Así lo hicieron.
Posteriormente, el 6 de octubre de 2011, la AEE y la JCA replicaron por separado al escrito que presentaron Juan Cortés Lugo y otros. Así las cosas, nuestra Secretaría recibió el 13 de octubre de 2011 una “Moción solicitando prórroga” que presentó Justo Lozada Sánchez y otros, quie-nes no forman parte del presente caso. Subsiguientemente, el 20 de octubre de 2011, Juan Cortés Lugo y otros, que sí forman parte del presente pleito, presentaron también una “Moción solicitando prórroga” en la que nos requieren 10 días para duplicar a las réplicas que presentaron la AEE y la JCA el 6 de octubre de 2011. La AEE se opuso.
La Regla 31 del Reglamento de este Foro, 4 L.P.R.A. Ap. XXI-A, le concede 10 días a “[c]ualquier parte que desee expresarse a favor o en contra de una moción que solicite algún remedio ...”. Por otro lado, la Regla 48(b) del mismo cuerpo de reglas, 4 L.P.R.A. Ap. XXI-A, establece, en lo pertinente: “Cualquier solicitud de prórroga deberá reci-birse en el tribunal no menos de tres (3) días laborables antes de expirar el plazo cuya prórroga se solicite. No se concederá ninguna moción de prórroga que no cumpla con este requisito ... .” La Regla 48, id., dispone de igual forma que “[l]as mociones de prórroga deben fundamentarse con hechos concretos y no con meras generalizaciones. Como norma general, el exceso de trabajo del (de la) abogado (a) no se considerará una razón adecuada para justificar una prórroga”.
*358En el caso que nos ocupa, la Moción de 13 de octubre de 2011 en la que se solicitó prórroga se presentó a tiempo. No obstante, la presentaron Justo Lozada Sánchez y otros, quienes no eran parte del caso. Basta recordar que el Tribunal de Apelaciones en su Resolución de 18 de agosto de 2011 solo le reconoció legitimación activa a Juan Cortés Lugo y otros. Apéndice de la Petición de certiorari, págs. 856-861. En cuanto a Justo Lozada Sánchez y otros, deter-minó que estos no tenían legitimación activa. Id. De ese extremo de la resolución no se recurrió ante este Foro en los recursos consolidados que nos ocupan. La mención de Justo Lozada Sánchez y otros en el epígrafe responde a que se reproduce ante nos el epígrafe que el caso tenía en el foro intermedio. No hace parte a Lozada Sánchez y otros, y no los convierten en Juan Cortés Lugo y otros, la parte recurrida en este caso.
Con relación a la moción presentada el 20 de octubre de 2011, un simple cálculo aritmético demuestra que se pre-sentó a destiempo. El término para replicar vencía el 17 de octubre de 2011 (el 16 de octubre de 2011 era domingo), y el de solicitar prórroga vencía el 13 de octubre de 2011 (el 12 de octubre de 2011 era festivo).
Además, Juan Cortés Lugo y otros no nos presentan he-chos concretos que justifiquen la concesión de la prórroga. Valga señalar que en este caso Juan Cortés Lugo y otros ya presentaron su alegato en oposición a la expedición del re-curso de certiorari. Ante ese escenario, se declara “no ha lugar” la moción en solicitud de prórroga que presentó Justo Lozada Sánchez el 13 de octubre de 2011 y la “Mo-ción solicitando prórroga” que presentaron Juan Cortés Lugo y otros el 20 de octubre de 2011.
Todas las partes han comparecido ante nos y han pre-sentado múltiples escritos en este caso. Sus argumentos se considerarán de manera sosegada con el rigor que la Cons-titución impone. No se ha privado a ninguna parte de su oportunidad de ser oída.

*359
Notifíquese inmediatamente a las partes por teléfono o fax, y por la vía ordinaria.

Lo acordó y ordena el Tribunal, y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Ma-tta disintió de la determinación del Tribunal por conside-rar que penaliza injustificadamente a la parte recurrida. Entiende que se le debe permitir al grupo de ciudadanos liderados por Juan Cortés presentar su dúplica a las répli-cas de la Autoridad de Energía Eléctrica (AEE) y la Junta de Calidad Ambiental (JCA) de manera integrada en el caso consolidado ante el Tribunal, por varias razones: que la parte peticionaria ha cometido el mismo error en la identificación de la parte recurrida que se utiliza como fun-damento para denegar la solicitud de prórroga; que el error que han cometido ambas partes es excusable dado el con-fuso trasfondo procesal del caso y no afecta los méritos del recurso; que la parte recurrida justifica su petición de pró-rroga en el hecho de que la Oposición al Alegato de la Parte Recurrida presentada por la AEE es un documento ex-tenso, complejo y que discute por primera vez ciertos argu-mentos y estudios sobre los que no se ha podido expresar; que la parte recurrida señala que supo del escrito de la JCA más de una semana después de su fecha de presenta-ción, y, sobre todo, que este caso es de gran interés público y recibir los comentarios de todas las partes beneficiará al Tribunal al permitirle contar con un expediente más com-pleto para resolver la controversia. La Juez Asociada Se-ñora Rodríguez Rodríguez emitió un voto particular disi-dente, al cual se unió el Juez Presidente Señor Hernández Denton.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo